Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 1/10/2022. Claims 1, 3-6, 8, 11, 14-20 are pending. For the sake of compact prosecution the examiner discussed amendments to claim 1 and allowable subject matter during an interview with Attorney Linda Sivik on 2/2/2022. In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims 1, 4, and 8 are allowed. The ODP rejections over 10799434, 10888505, 10881597, and 11154467 is withdrawn in view of the T.D filed and approved on 2/2/22. Claims 3, 5-6, 11, and 14-20 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Linda Sivik on 2/2/2022.
The application has been amended as follows: 
1. In claim 1, line 2, after surfactants INSERT -- wherein the anionic surfactants comprise sodium laureth sulfate and sodium lauryl sulfate -- .
DELETE “38 to about 2800” and  INSERT -- 75 to about 350, wherein the viscosity modifiers comprise sodium chloride and sodium xylene sulfonate --.
3. In claim 1, line 9, after droplet form INSERT -- wherein the blowing agent is selected from the group comprising isobutane, propane, and 1,3,3,3-Tetrafluoropropene--. 
4. In claim 1, lines 10-11, after carbonate; DELETE “and wherein the composition further comprises from” and  INSERT --- (vi) From --.
5. In claim 1, line 13, after mixtures thereof; INSERT --- (vii) a co- surfactant selected from the group consisting of lauramidopropyl betaine, cocoamidopropyl betaine, lauryl hydroxysultaine, sodium lauroamphoacetate, coco monoethanolamide, and mixtures thereof; 
(viii) a cationic polymer wherein the cationic polymer is guar hydroxypropyltrimonium chloride; 
(ix) a conditioning agent wherein the conditioning agent is a silicone; --.

	6. DELETE claims 3, 5-6, 11, and 14-20. 		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant foaming composition comprising components in claim 1 is not taught or suggested by the prior art. The closest prior art Hippe et al. in view of Schwartz et al. teach a cosmetic anti-dandruff formulation of various formulation types. There is no teaching or disclosure in Hippe et al. in view of Schwartz et al. of an aerosol foam wherein the anti-dandruff deposition is “equal to or greater than 0.8 microgram per cm” as required in the present Claim 1. The prior art does not teach or disclose the foam density is from about 0.05 to about 0.25g/ml. Applicants’ have demonstrated (page 9, arguments) in Table, a nearly twofold increase in the average deposition of ZPT from the aerosol foam which contains concentrated levels of ZPT. This increase in deposition is delivered at half of the weight dosage of the liquid form control shampoo product. Applicant compares antidandruff liquid shampoo control (same type formulation described in Hippe et al. in view of Schwartz et al.) with an application amount by weight(g) of 5.0. The liquid shampoo is twice the dose of Examples A, B, E and F of 2.50(g). However, the claimed invention deposited a nearly twofold increase in deposition of ZPT from the aerosol foam. This is neither disclosed nor anticipated by Hippe et al. in view of Schwartz et al. Furthermore, it can observed that the foams having higher densities (examples B and F from the chart) have the capacity to deliver still more ZPT when delivered on a volume basis compared to the lower density examples of A and E. Thus, the claimed composition has superior properties which is unexpected. The prior art does not anticipate or make obvious the formulation of claim 1. Thus claims 1, 4, and 8 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627